OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this *49court on April 2, 1969 and maintains an office in Fayetteville. By petition dated January 24, 1991, the Grievance Committee of the Fifth Judicial District charged him with violating several provisions of the Code of Professional Responsibility.
Respondent’s answer raised issues of fact that required the appointment of a Referee to take proof with regard to the charges and to report his findings to this court. We confirm the findings of fact in the Referee’s report and conclude that respondent is guilty of violating DR-1-102 (A) (6) and DR 5-101 (A). Respondent has recognized, and the record so reflects, that his abuse of drugs and alcohol contributed in large measure to his misconduct. We note that respondent’s conduct which gave rise to petitioner’s charges against him occurred in the period 1986 to 1988. In the interim, respondent has sought and received professional assistance and hospitalization in an inpatient treatment facility. Further, we observed that no client sustained any loss nor did respondent’s conduct involve misappropriation of funds.
We conclude that, after consideration of the mitigating circumstances, censure would constitute an appropriate sanction. Additionally, we direct "that respondent agree to be monitored and remain subject to the program of the New York State Bar Association for a period of 24 months. In the event that he should violate any of the provisions of the plan or commit any new act of misconduct during the supervision period, petitioner shall immediately apply for an order returning the proceeding to this court for imposition of appropriate discipline” (Matter of McLeod, 172 AD2d 131,132-133; see also, Matter of Schunk, 126 AD2d 772; Matter of Corbett, 87 AD2d 140).
Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Order of censure entered.